Exhibit 10.1

SHARE LENDING AGREEMENT

Dated as of February 11, 2008

Among

FLOTEK INDUSTRIES, INC. (“Lender”),

and

BEAR, STEARNS INTERNATIONAL LIMITED (“Borrower”), through BEAR,

STEARNS & CO. INC., as agent for Borrower (“Borrowing Agent”).

This Agreement sets forth the terms and conditions under which Borrower may
borrow from Lender shares of its Common Stock.

The parties hereto agree as follows:

SECTION 1. Certain Definitions. The following capitalized terms shall have the
following meanings:

“Business Day” means a day, other than a Saturday or Sunday, on which
(i) regular trading occurs in the principal trading market for the Common Stock
and (ii) the Clearing Organization is open.

“Cash” means any coin or currency of the United States as at the time shall be
legal tender for payment of public and private debts.

“Clearing Organization” means The Depository Trust Company, or, if agreed to by
Borrower and Lender, a Securities Intermediary at which Borrower (or Borrowing
Agent) and Lender both maintain accounts.

“Closing Price” on any day means, with respect to the Common Stock (i) if the
Common Stock is listed or admitted to trading on a U.S. securities exchange
registered under the Exchange Act or is included in the OTC Bulletin Board
Service (operated by the Financial Industry Regulatory Authority, Inc.), the
last reported sale price, regular way, in the principal trading session on such
day on such market on which the Common Stock is then listed, admitted to trading
or included (or, if the day of determination is not a Business Day, the last
preceding Business Day) and (ii) if the Common Stock is not so listed or
admitted to trading or if the last reported sale price is not obtainable (even
if the Common Stock is listed, admitted to trading or included on such market),
the average of the bid prices for the Common Stock obtained from as many dealers
in the Common Stock (which may include Borrower or its affiliates), but not
exceeding three, as shall furnish bid prices to the Borrower.



--------------------------------------------------------------------------------

“Common Stock” means shares of Common Stock, par value $0.0001 per share, of
Lender, or any other security into which the Common Stock shall be exchanged or
converted as the result of any merger, consolidation, other business
combination, reorganization, reclassification, recapitalization or other
corporate action (including, without limitation, a reorganization in
bankruptcy).

“Convertible Notes” means the $100,000,000 aggregate principal amount of 5.25%
Convertible Senior Notes due 2028 issued by Lender, or up to $115,000,000
aggregate principal amount to the extent the option to purchase additional
Convertible Notes (the “Option”) is exercised in full as set forth in the
underwriting agreement relating to the Convertible Notes.

“Convertible Notes Settlement Date” means February 14, 2008.

“Cutoff Time” shall mean 10:00 a.m. in the jurisdiction of the Clearing
Organization, or such other time on a Business Day by which a transfer of Loaned
Shares must be made by Borrower or Lender to the other, as shall be determined
in accordance with market practice.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Guarantor” means Bear Stearns Companies Inc.

“Indenture” means the Indenture dated February 14, 2008, as supplemented by the
First Supplemental Indenture dated February 14, 2008, each amongst Lender, the
guarantors party thereto and American Stock Transfer & Trust Company, as
trustee, pursuant to which the Convertible Notes are to be issued, as such
Indenture is in effect as of the Convertible Notes Settlement Date.

“Lender’s Designated Account” means the securities account of Lender maintained
on the books of Borrower, as Securities Intermediary, and designated “Flotek
Industries, Inc.” (account number 353-09741-1-6), established simultaneously
with the execution of this Agreement.

“Loaned Shares” means shares of Common Stock initially transferred to the
Borrower in a Loan hereunder until such Loan or portion thereof is terminated
and a corresponding number of Loaned Shares is transferred to Lender pursuant to
this Agreement; provided that in respect of any such share of Common Stock
initially transferred to the Borrower by Lender and subsequently transferred by
the Borrower to another transferee, “Loaned Shares” means an equivalent number
of shares of identical Common Stock. If, as the result of a stock dividend,
stock split or reverse stock split, the number of outstanding shares of Common
Stock is increased or decreased, then the number of Loaned Shares under
outstanding Loans shall, effective as of the payment or delivery date of any
such event, be proportionately increased or decreased, as the case may be. If
any new or

 

2



--------------------------------------------------------------------------------

different security (or two or more securities) shall be exchanged for the
outstanding shares of Common Stock as the result of any reorganization, merger,
consolidation, reclassification, recapitalization or other corporate action
(including, without limitation, a reorganization in bankruptcy), such new or
different security (or such two or more securities collectively) shall,
effective upon such exchange, be deemed to become a Loaned Share in substitution
for the former Loaned Share for which such exchange is made, and in the same
proportion for which such exchange is made. For purposes of return of Loaned
Shares by Borrower or purchase or sale of securities pursuant to Section 4 or
Section 10, such term shall mean securities of the same issuer, class and
quantity as the Loaned Shares as adjusted pursuant to the two preceding
sentences.

“Maximum Number of Shares” means 3,800,000 shares of Common Stock, subject to
the following adjustments:

(a) If, as the result of a stock dividend, stock split or reverse stock split,
the number of outstanding shares of Common Stock is increased or decreased, the
Maximum Number of Shares shall, effective as of the payment or delivery date of
any such event, be proportionally increased or decreased, as the case may be.

(b) If, pursuant to a merger, consolidation, other business combination,
reorganization, reclassification, recapitalization or other corporate action
(including, without limitation, a reorganization in bankruptcy), the Common
Stock is exchanged for, or converted into, cash, the Maximum Number of Shares
shall be proportionately reduced (to the extent Common Stock is exchanged for,
or converted into, cash) on the effective date of such event.

(c) If any Convertible Notes are tendered for conversion to Lender in accordance
with the terms of such Convertible Notes, the Maximum Number of Shares shall,
effective as of the date Lender delivers cash and/or shares of Common Stock in
satisfaction of the related conversion obligation, be reduced by a number of
shares of Common Stock (rounded down to the nearest whole share) equal to the
product of the Maximum Number of Shares immediately prior to such conversion and
a fraction, the numerator of which is the principal amount of Convertible Notes
tendered for conversion and the denominator of which is the principal amount of
Convertible Notes outstanding as of initial issuance (plus any amount of
Convertible Notes issued pursuant to the Option).

(d) Upon the termination of any Loan pursuant to Section 4 the Maximum Number of
Shares shall be reduced by the number of Loaned Shares surrendered by Borrower
to Lender.

(e) Notwithstanding the foregoing, if, at any time after the Convertible Notes
Settlement Date, the Maximum Number of Shares exceeds the product of (i) the
aggregate principal amount of Convertible Notes issued on such date plus, as

 

3



--------------------------------------------------------------------------------

of any time prior to the expiration of the Option, Convertible Notes issuable
upon exercise of the Option, divided by $1,000, and (ii) the Conversion Rate (as
such term is used in the Indenture), then, effective at such time, the Maximum
Number of Shares shall be reduced by such excess.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Intermediary” means a “securities intermediary” as defined by
Section 8-102(a)(14) of the UCC.

“UCC” means the Uniform Commercial Code, as in effect in the State of New York,
as in effect from time to time. Any reference to particular sections of the UCC
shall be deemed to embrace successor renumbered provisions thereof.

SECTION 2. Loans of Shares; Transfers of Loaned Shares.

(a) Subject to the terms and conditions of this Agreement, Lender hereby agrees
to make available for borrowing on the Convertible Notes Settlement Date, a
number of shares of Common Stock equal to the Maximum Number of Shares.

(b) Subject to the terms and conditions of this Agreement, Borrower may by
written notice to Lender on or prior to the Convertible Notes Settlement Date (a
“Borrowing Notice”), seek to initiate a transaction in which Lender will lend
Loaned Shares to Borrower through the issuance by Lender of such Loaned Shares
to Borrower upon the terms, and subject to the conditions, set forth in this
Agreement (each such issuance and loan, a “Loan”). Such Loan shall be confirmed
by a schedule and receipt listing the Loaned Shares provided by Lender to
Borrower (the “Confirmation”). Such Confirmation shall constitute conclusive
evidence with respect to the Loan, including the number of shares of Common
Stock that are the subject of the Loan, to which the Confirmation relates,
unless a written objection to the Confirmation specifying the reasons for the
objection is received by Lender from Borrower within five Business Days after
the delivery of the Confirmation to Borrower; provided that in no event shall
the delivery of the Confirmation or any such objection thereto delay the
transfer of Loaned Shares to which a Borrowing Notice relates pursuant to clause
(d) below.

(c) Notwithstanding anything to the contrary in this Agreement, Borrower shall
not be permitted to borrow or have any right to take delivery of, or otherwise
receive or be deemed to have received, any shares of Common Stock hereunder to
the extent (but only to the extent) that after such receipt of such Common Stock
(i) the “beneficial ownership” (within the meaning of Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder) of Common
Stock by Borrower or any affiliate of Borrower subject to aggregation with
Borrower under such Section 11 and such rules would exceed

 

4



--------------------------------------------------------------------------------

9.9%, as determined by the Borrower in its sole discretion, or (ii) Borrower
would be subject to Section 16(b) of the Exchange Act, as determined by the
Borrower in its sole discretion, and any Loan hereunder shall be void and have
no effect to the extent (but only to the extent) that such “beneficial
ownership” would be in excess of 9.9% or Borrower would become subject to
Section 16(b) of the Exchange Act. If any delivery owed to Borrower hereunder is
not made, in whole or in part, as a result of this provision, Lender’s
obligation to make such delivery shall not be extinguished and Lender shall make
such delivery as promptly as practicable after, but in no event later than one
Business Day after, Borrower gives notice to Lender that such delivery would not
result in such “beneficial ownership” being in excess of 9.9% or Borrower
becoming subject to Section 16(b) of the Exchange Act. If, notwithstanding the
foregoing, any delivery of Common Stock is erroneously made to Borrower or
Borrower otherwise receives or is deemed to have received Common Stock in excess
of the foregoing limitation contrary to the first sentence of this clause (c),
such Common Stock shall remain the property of the Lender and the Borrower shall
be deemed to hold the same as bailee of Lender and shall have no voting,
dispositive control or pecuniary interest with respect thereto.

(d) Lender shall transfer Loaned Shares to Borrower on or before the Cutoff Time
on the date specified in the Borrowing Notice for the commencement of a Loan,
which date shall not be earlier than the third Business Day following receipt by
Lender of the Borrowing Notice. Delivery of the Loaned Shares to Borrower shall
be made in the manner set forth under Section 11 below.

SECTION 3. Loan Fee. Borrower agrees to pay Lender a single loan fee per Loan (a
“Loan Fee”) equal to $0.0001 per Loaned Share. The Loan Fee shall be paid by
Borrower on or before the time of transfer of the Loaned Shares pursuant to
Section 2(d) on a delivery-versus-payment basis through the facilities of the
Clearing Organization. Lender agrees that the Loan Fee will constitute
consideration for the issuance of the Loaned Shares to be issued by Lender.

SECTION 4. Loan Terminations.

(a) Borrower may terminate all or any portion of a Loan on any Business Day by
giving written notice thereof to Lender and transferring the corresponding
number of Loaned Shares to Lender, without any consideration being payable in
respect thereof by Lender to Borrower.

(b) All outstanding Loans, if any, shall terminate on the date this Agreement
terminates pursuant to Section 13 (the “Facility Termination Date”) and all
Loaned Shares under outstanding Loans shall be delivered by Borrower to Lender,
without any consideration being payable in respect thereof by Lender to
Borrower, no later than the fifth Business Day following the Facility
Termination Date.

 

5



--------------------------------------------------------------------------------

(c) If on any date, the aggregate number of Loaned Shares under outstanding
Loans exceeds the Maximum Number of Shares, the number of Loaned Shares in
excess of the Maximum Number of Shares shall be delivered by Borrower to Lender,
without any consideration being payable in respect thereof by Lender to
Borrower, no later than the third Business Day following such date. Upon receipt
of a conversion notice from any holder of Convertible Notes, Lender shall notify
Borrower within two Business Days of receipt of such conversion notice.

(d) If, as a result of complying with this Section 4 as promptly as reasonably
practicable (but subject to applicable law, regulation or policy), (i) the
“beneficial ownership” (within the meaning of Section 13(d) of the Exchange Act
and the rules and regulations promulgated thereunder) of Common Stock by
Borrower or any affiliate of Borrower subject to aggregation with Borrower under
such Section 11 and such rules would exceed 9.9%, as determined by Borrower in
its sole discretion, or (ii) Borrower would be subject to Section 16(b) of the
Exchange Act, as determined by Borrower in its sole discretion, then Borrower
shall be permitted to extend the date on which Loaned Shares are due under this
Section 4 for all or a portion of the corresponding delivery obligation but in
no event longer than such time to allow Borrower to return such Loaned Shares,
through one transaction or a series of transactions, without causing such
“beneficial ownership” to be in excess of 9.9% or Borrower to become subject to
Section 16(b) of the Exchange Act, as determined by the Borrower in its sole
discretion. In addition, if Borrower is unable to satisfy its obligations to
deliver any Common Stock under this Section 4 due to illiquidity in the market
for Common Stock, Borrower shall, upon prior written notice to Lender, deliver
such Common Stock as promptly as reasonably practicable thereafter.

SECTION 5. Distributions.

(a) If Lender pays a cash dividend or makes a cash distribution in respect of
all of its outstanding Common Stock, Borrower shall pay to Lender, within one
Business Day after the payment of such dividend or distribution, an amount in
cash equal to the product of (i) the amount per share of such dividend or
distribution and (ii) the aggregate number of Loaned Shares under outstanding
Loans as of the record date of such dividend or distribution.

(b) If Lender makes a distribution in respect of all of its outstanding Common
Stock in property or securities, including any options, warrants, rights or
privileges in respect of securities (other than a distribution of Common Stock
as to which the number of Loaned Shares shall be adjusted pursuant to the
definition of “Loaned Shares,” but including any options, warrants, rights or
privileges exercisable for, convertible into or exchangeable for Common Stock)
(a “Non-Cash Distribution”), then (i) Non-Cash Distributions shall be treated as
additional Loans of such Non-Cash Distribution in an amount equal to the product

 

6



--------------------------------------------------------------------------------

of (x) the amount per share of Common Stock of such Non-Cash Distribution and
(y) the aggregate number of Loaned Shares under outstanding Loans as of the
record date of such dividend or distribution, and (ii) the definition of “Loaned
Share” shall be deemed to be modified to include the per share of Common Stock
kind and amount of such Non-Cash Distribution.

SECTION 6. Rights in Respect of Loaned Shares.

Subject to the terms of this Agreement, and except as otherwise agreed by
Borrower and Lender, Borrower, insofar as it is the record owner of Loaned
Shares, shall have all of the incidents of ownership in respect of any such
Loaned Shares until such Loaned Shares are required to be delivered to Lender in
accordance with the terms of this Agreement, including the right to transfer the
Loaned Shares to others. Borrower agrees that it or any of its affiliates that
are the record owner of any Loaned Shares initially transferred to Borrower from
Lender as a Loan hereunder will not vote or provide any consent or take any
similar action with respect to such Loaned Shares on any matter submitted to a
vote of Lender’s shareholders during the term of the Loan; provided, however
that, for the avoidance of doubt, this sentence shall only apply to Loaned
Shares transferred to Borrower that have not been offered and sold in a
registered public offering in accordance with the terms of the Underwriting
Agreement dated as of the date hereof among Borrower, Lender and Borrowing Agent
or returned to Lender in accordance with the terms of this Agreement.

SECTION 7. Representations and Warranties.

(a) Each of Borrower and Lender represents and warrants to the other that:

(i) it has full power to execute and deliver this Agreement, to enter into the
Loans contemplated hereby and to perform its obligations hereunder;

(ii) it has taken all necessary action to authorize such execution, delivery and
performance;

(iii) this Agreement constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms;

(iv) the execution, delivery and performance of this Agreement does not and will
not violate, contravene, or constitute a default under, (A) its certificate of
incorporation, bylaws or other governing documents, (B) any laws, rules or
regulations of any governmental authority to which it is subject, (C) any
contracts, agreements or instrument to which it is a party or (D) any judgment,
injunction, order or decree by which it is bound,

 

7



--------------------------------------------------------------------------------

except, in the case of each of clauses (C) and (D), for any such violation,
contravention or default that would not reasonably be expected to have a
material adverse effect on the financial condition, business, properties or
results of operations of Lender and its subsidiaries, or Borrower and its
affiliates, as applicable, taken as a whole; provided that any violation,
contravention or default that would impact the performance of any party’s
obligations under this Agreement shall be deemed to have a material adverse
effect on the financial condition, business, properties or results of operations
of such party and not qualify for the exception to clauses (C) and (D) described
above; and

(v) this Agreement is not unsuitable for it in the light of such party’s
financial situation, investment objectives and needs and it is entering into
this Agreement in reliance upon such tax, accounting, regulatory, legal and
financial advice as it deems necessary and not upon any view expressed by the
other or the Borrowing Agent.

(b) Lender represents and warrants to Borrower, as of the date hereof, and as of
the date any Loaned Shares are transferred to Borrower in respect of any Loan
hereunder, that the Loaned Shares and all other outstanding shares of Common
Stock of the Lender have been duly authorized and, upon the issuance and
delivery of the Loaned Shares to Borrower in accordance with the terms and
conditions hereof, and subject to the contemporaneous or prior receipt of the
applicable Loan Fee by Lender, the Loaned Shares will be duly authorized,
validly issued, fully paid non-assessable shares of Common Stock; and the
stockholders of Lender have no preemptive rights with respect to the Loaned
Shares.

(c) Lender represents and warrants to Borrower, as of the date hereof, and as of
the date any Loaned Shares are transferred to Borrower in respect of any Loan
hereunder, that the outstanding shares of Common Stock are listed on The New
York Stock Exchange (the “NYSE”) and the Loaned Shares have been approved for
listing on the NYSE, subject to official notice of issuance.

(d) Lender represents and warrants to Borrower, as of the date hereof, and as of
the date any Loaned Shares are transferred to Borrower in respect of any Loan
hereunder, that Lender is not “insolvent” (as such term is defined under
Section 101(32) of Title 11 of the United States Code (the “Bankruptcy Code”)
and any applicable state law) and Lender would be able to purchase the Maximum
Number of Shares in compliance with the laws of Lender’s jurisdiction of
organization.

(e) The representations and warranties of Borrower and Lender under this
Section 7 shall remain in full force and effect at all times during the term of
this Agreement and shall survive the termination of this Agreement for any
reason.

 

8



--------------------------------------------------------------------------------

SECTION 8. Covenants.

(a) Borrower covenants and agrees with Lender that, in so far as it is the
record owner of any Loaned Shares transferred to Borrower by Lender as a Loan
hereunder and offered pursuant to a registered public offering on or about the
date hereof, such Loaned Shares will be used for the purpose of directly or
indirectly facilitating the sale of the Convertible Notes and the hedging of the
Convertible Notes by the holders thereof.

(b) Borrower covenants and agrees with Lender that it will not transfer or
dispose of any Loaned Shares transferred to Borrower by Lender as a Loan
hereunder of which it is the record owner except pursuant to a registration
statement that is effective under the Securities Act; provided that Borrower may
transfer any such Loaned Shares to any of its affiliates without a registration
statement so long as such affiliate transferee does not transfer or dispose of
such Loaned Shares to any non-affiliated transferee except pursuant to a
registration statement that is effective under the Securities Act.

(c) Lender agrees and acknowledges that Borrower has represented to Lender that
Borrower is a “financial institution,” “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
Title 11 of the Bankruptcy Code. The parties hereto further agree and
acknowledge (A) that this Agreement is intended to be a “securities contract,”
as such term is defined in Section 741(7) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder is a “settlement payment,” or
“margin payment,” as such terms are defined in Section 741(8) and Section 741(5)
of the Bankruptcy Code, and a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder is a “transfer,” as such term is defined in Section 101(54)
of the Bankruptcy Code, and (B) that Borrower is intended to be entitled to the
protections afforded by, among other sections, Sections 362(b)(6), 362(b)(17),
546(e), 546(g), 555 and 560 of the Bankruptcy Code.

(d) Lender covenants and agrees that, on any day on which Lender effects any
repurchase of shares of Common Stock, Lender shall give Borrower a written
notice of the number of its outstanding shares of Common Stock (a “Repurchase
Notice”) if, following such repurchase, the number of outstanding shares of
Common Stock shall have decreased by more than 1.0% since the immediately
preceding Repurchase Notice (or, in the case of the first such Repurchase
Notice, the number of outstanding shares of Common Stock as of the date hereof);
provided that, as of any date, for purposes of calculating the number of
outstanding shares of Common Stock as of the date of the immediately preceding
Repurchase Notice, such number shall be adjusted as set forth in clauses (a) and
(b) of the definition of “Maximum Number of Shares” above, to the same extent
the number of shares of Common Stock are adjusted therein, and

 

9



--------------------------------------------------------------------------------

only to the extent that any of the events listed in such clauses (a) and
(b) have occurred between the date of the immediately preceding Repurchase
Notice and such date.

(e) Lender covenants and agrees that, unless otherwise agreed to by Borrower in
writing, Lender shall not, nor shall cause any other person to, directly or
indirectly, purchase shares of Common Stock such that, after giving effect to
such purchase, the aggregate number of Loaned Shares under outstanding Loans
shall be in excess of 25% of the number of outstanding shares of Common Stock at
such time.

(f) Lender covenants and agrees that, on the date hereof, Lender shall provide
to Borrower a properly executed Internal Revenue Service Form W-9.

SECTION 9. Events of Default.

(a) All Loans, and any further obligation to make Loans under this Agreement,
may, at the option of Lender by a written notice to Borrower (which option shall
be deemed exercised, even if no notice is given, immediately upon the occurrence
of an event specified in either Section 9(a)(iii) or Section 9(a)(iv) below), be
terminated (i) immediately upon the occurrence of any of the events set forth in
Section 9(a)(iii) or Section 9(a)(iv) below and (ii) two Business Days following
such notice upon the occurrence of any of the other events set forth below,
(each, a “Borrower Default”):

(i) Borrower fails to deliver Loaned Shares to Lender as required by Section 4;

(ii) Borrower fails to deliver or pay to Lender when due any cash, securities or
other property as required by Section 5;

(iii) the filing by or on behalf of Borrower of a voluntary petition or an
answer seeking reorganization, arrangement, readjustment of its debts or for any
other relief under any bankruptcy, reorganization, compromise, arrangement,
insolvency, readjustment of debt, dissolution, winding-up or liquidation or
similar act or law, of any state, federal or other applicable foreign
jurisdictions, now or hereafter existing (“Bankruptcy Law”), or any action by
Borrower for, or consent or acquiescence to, the appointment of a receiver
trustee, custodian or similar official of Borrower, or of all or a substantial
part of its property; or the making by Borrower of a general assignment for the
benefit of creditors; or the admission by Borrower in writing of its inability
to pay its debts as they become due;

 

10



--------------------------------------------------------------------------------

(iv) the filing of any involuntary petition against Borrower in bankruptcy or
seeking reorganization, arrangement, readjustment of its debts or for any other
relief under any Bankruptcy Law and an order for relief by a court having
jurisdiction in the premises shall have been issued or entered therein; or any
other similar relief shall be granted under any applicable federal or state law
or law of any other applicable foreign jurisdictions; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee or other officer having similar powers over
Borrower or over all or a part of its property shall have been entered; or the
involuntary appointment of an interim receiver, trustee or other custodian of
Borrower or of all or a substantial part of its property; or the issuance of a
warrant of attachment, execution or similar process against any substantial part
of the property of Borrower; and continuance of any such event for 15
consecutive calendar days unless dismissed, bonded to the satisfaction of the
court having jurisdiction in the premises or discharged;

(v) Borrower fails to provide any indemnity as required by Section 12;

(vi) Borrower notifies Lender of its inability to or intention not to perform
Borrower’s obligations hereunder or otherwise disaffirms, rejects or repudiates
any of its obligations hereunder; or

(vii) any representation made by Borrower under this Agreement in connection
with any Loan or Loans hereunder shall be incorrect or untrue in any material
respect during the term of any Loan hereunder or Borrower fails to comply in any
material respect with any of its covenants under this Agreement.

(b) All Loans, and any further obligation to make Loans under this Agreement,
may, at the option of Borrower by a written notice to Lender, be terminated two
Business Days following such notice by Borrower upon the occurrence of any of
the events set forth below (each, a “Lender Default,” and any Lender Default or
Borrower Default, a “Default”):

(i) the filing by or on behalf of Lender of a voluntary petition or an answer
seeking reorganization, arrangement, readjustment of its debts or for any other
relief under any Bankruptcy Law, or any action by Lender for, or consent or
acquiescence to, the appointment of a receiver, trustee, custodian or similar
official of Lender, or of all or a substantial part of its property; or the
making by Lender of a general assignment for the benefit of creditors; or the
admission by Lender in writing of its inability to pay its debts as they become
due; or

 

11



--------------------------------------------------------------------------------

(ii) the filing of any involuntary petition against Lender in bankruptcy or
seeking reorganization, arrangement, readjustment of its debts or for any other
relief under any Bankruptcy Law and an order for relief by a court having
jurisdiction in the premises shall have been issued or entered therein; or any
other similar relief shall be granted under any applicable federal or state law
or law of any other applicable foreign jurisdictions; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee or other officer having similar powers over
Lender or over all or a part of its property shall have been entered; or the
involuntary appointment of an interim receiver, trustee or other custodian of
Lender or of all or a substantial part of its property; or the issuance of a
warrant of attachment, execution or similar process against any substantial part
of the property of Lender; and continuance of any such event for 15 consecutive
calendar days unless dismissed, bonded to the satisfaction of the court having
jurisdiction in the premises or discharged.

SECTION 10. Lender’s Remedies.

(a) Notwithstanding anything to the contrary herein, if Borrower is required to
return Loaned Shares pursuant to Section 4 and, on the date on which Borrower is
required to return Loaned Shares pursuant to Section 4, the purchase of Common
Stock by Borrower in an amount equal to all or any portion of the number of
Loaned Shares to be delivered to Lender shall 1) be prohibited by any law, rules
or regulation of any governmental authority to which it is or would be subject,
2) violate, or would upon such purchase likely violate, any order or prohibition
of any court, tribunal or other governmental authority, 3) require the prior
consent of any court, tribunal or governmental authority prior to any such
repurchase or 4) subject Borrower, in the commercially reasonable judgment of
Borrower, to any liability or potential liability under any applicable federal
securities laws (other than Section 11 and Section 16(b) of the Exchange Act or
illiquidity in the market for Common Stock, in which events Section 4(d) hereof
shall govern) (each of (i), (ii), (iii) and (iv), a “Legal Obstacle”), then, in
each case, Borrower shall immediately notify Lender of the Legal Obstacle and
the basis therefor, whereupon Borrower’s obligation to deliver Loaned Shares to
Lender shall be suspended until such time as no Legal Obstacle with respect to
such obligations shall exist (a “Repayment Suspension”). Following the
occurrence of and during the continuation of any Repayment Suspension, Borrower
shall use its reasonable best efforts to remove or cure the Legal Obstacle as
soon as practicable; provided that, to the extent such Legal Obstacle is caused,
directly or indirectly by Lender (including a bankruptcy or insolvency of
Lender), Lender shall promptly reimburse all reasonable costs and expenses
(including legal counsel to Borrower) incurred or, at Borrower’s election,
provide reasonably adequate surety or guarantee for any such costs and expenses
that may be incurred by Borrower, in each case in removing or curing such Legal
Obstacle.

 

12



--------------------------------------------------------------------------------

If Borrower is unable to remove or cure the Legal Obstacle within a reasonable
period of time under the circumstances, Borrower shall pay to Lender, in lieu of
the delivery of Loaned Shares otherwise required to be delivered, an amount in
immediately available funds (the “Replacement Cash”) equal to the product of the
Closing Price as of the Business Day immediately preceding the date Borrower
makes such payment and the number of Loaned Shares otherwise required to be
delivered.

(b) If Borrower shall fail to deliver Loaned Shares to Lender on the due date
when any Loan is terminated under Section 4 or Borrower shall fail to pay the
Replacement Cash to Lender in accordance with Section 10(a) above (to the extent
Borrower is permitted and elects to pay Replacement Cash), then, in either case,
in addition to any other remedies available to Lender under this Agreement or
under applicable law, Lender shall have the right (without further notice to
Borrower) to purchase a like number of shares of Common Stock (and, Non-Cash
Distributions, if applicable pursuant to Section 5(b)) (“Replacement Shares”) in
the principal market for such securities in a commercially reasonable manner
(and Lender shall promptly notify Borrower of the aggregate purchase price of
the Replacement Shares upon the exercise of such right); provided that Lender
shall not be permitted to exercise its right to purchase Replacement Shares if
Borrower is delivering Loaned Shares to Lender in accordance with Section 4(d),
and provided further that if any Repayment Suspension or failure to deliver
shall exist and be continuing, Lender shall not be permitted to exercise its
right to purchase Replacement Shares unless Borrower shall fail to deliver the
Loaned Shares or pay the Replacement Cash to Lender in accordance with
Section 10(a) above. To the extent Lender shall exercise such right, Borrower’s
obligation to return a like amount of Loaned Shares or to pay the Replacement
Cash, as applicable, shall terminate and Borrower shall be liable to Lender for
the purchase price of such Replacement Shares (plus all other amounts, if any,
due to Lender hereunder). The purchase price of Replacement Shares purchased
under this Section 10 shall include broker’s fees and commissions and all other
reasonable costs, fees and expenses related to such purchase and sale. In the
event Lender exercises its rights under this Section 10, Lender may elect in its
sole discretion, in lieu of purchasing all or a portion of the Replacement
Shares, to be deemed to have made such purchase of Replacement Shares for an
amount equal to the Closing Price of the Common Stock on the date Lender elects
to exercise this remedy. The parties hereby agree that repurchase of the
Replacement Shares in a manner intended to allow the Lender to avail itself of
the safe harbor provided by Rule 10b-18 under the Exchange Act shall be
considered commercially reasonable.

SECTION 11. Transfers.

(a) All transfers of Loaned Shares to Borrower hereunder shall be made by the
crediting by a Clearing Organization of such financial assets to the Borrower’s
“securities account” (within the meaning of Section 8-501 of the UCC)

 

13



--------------------------------------------------------------------------------

maintained with such Clearing Organization. All transfers of Loaned Shares to
Lender hereunder shall be made by the crediting of such Loaned Shares to
Lender’s Designated Account (whereupon, for the avoidance of doubt, such Loaned
Shares credited to Lender’s Designated Account shall become the property of
Lender, and Borrower shall have no voting, dispositive control or pecuniary
interest with respect thereto). In every transfer of “financial assets” (within
the meaning of Section 8-102(a)(9) of the UCC) hereunder, the transferor shall
take all steps necessary (i) to effect a delivery of such financial assets to
the transferee under Section 8-301 of the UCC, or to cause the creation of a
security entitlement in favor of the transferee in such financial assets under
Section 8-501 of the UCC, (ii) to enable the transferee to obtain “control”
(within the meaning of Section 8-106 of the UCC), and (iii) to provide the
transferee with comparable rights under any similar law or regulation of any
other jurisdiction that is applicable to such transfer.

(b) Except as otherwise provided herein, all transfers of cash hereunder to
Borrower or Lender shall be by wire transfer in immediately available, freely
transferable funds.

(c) A transfer of securities or cash may be effected under this Section 11 on
any day except (i) a day on which the transferee is closed for business at its
address set forth in Section 16 or (ii) a day on which a Clearing Organization
or wire transfer system is closed, if the facilities of such Clearing
Organization or wire transfer system are required to effect such transfer. Any
transfer not effected because of this clause (c) shall be made on the next
following day on which such transfer may be made.

SECTION 12. Indemnities.

(a) Lender hereby agrees to indemnify and hold harmless Borrower and its
affiliates and its former, present and future directors, officers, employees and
other agents and representatives from and against any and all liabilities,
judgments, claims, settlements, losses, damages, fees, liens, taxes, penalties,
obligations and expenses (including, without limitation, any losses relating to
Borrower’s market activities as a consequence of becoming, or of the risk of
becoming, subject to Section 16(b) of the Exchange Act, including, without
limitation, any forbearance from market activities or cessation of market
activities and any losses in connection therewith) incurred or suffered by any
such person or entity directly or indirectly arising from, by reason of, or in
connection with, (i) any breach by Lender of any of its representations or
warranties contained in Section 7 or (ii) any breach by Lender of any of its
covenants or agreements in this Agreement.

(b) Borrower hereby agrees to indemnify and hold harmless Lender and its
affiliates and its former, present and future directors, officers, employees and

 

14



--------------------------------------------------------------------------------

other agents and representatives from and against any and all liabilities,
judgments, claims, settlements, losses, damages, fees, liens, taxes, penalties,
obligations and expenses incurred or suffered by any such person or entity
directly or indirectly arising from, by reason of, or in connection with (i) any
breach by Borrower of any of its representations or warranties contained in
Section 7 or (ii) any breach by Borrower of any of its covenants or agreements
in this Agreement.

(c) In case any claim or litigation which might give rise to any obligation of a
party under this Section 12 (each an “Indemnifying Party”) shall come to the
attention of the party seeking indemnification hereunder (the “Indemnified
Party”), the Indemnified Party shall promptly notify the Indemnifying Party in
writing of the existence and amount thereof; provided that the failure of the
Indemnified Party to give such notice shall not adversely affect the right of
the Indemnified Party to indemnification under this Agreement, except to the
extent the Indemnifying Party is materially prejudiced thereby. The Indemnifying
Party shall promptly notify the Indemnified Party in writing if it accepts such
claim or litigation as being within its indemnification obligations under this
Section 12. Such response shall be delivered no later than 30 days after the
initial notification from the Indemnified Party; provided that, if the
Indemnifying Party reasonably cannot respond to such notice within 30 days, the
Indemnifying Party shall respond to the Indemnified Party as soon thereafter as
reasonably possible.

(d) An Indemnifying Party shall be entitled to participate in and, if (i) in the
judgment of the Indemnified Party such claim can properly be resolved by money
damages alone and the Indemnifying Party has the financial resources to pay such
damages and (ii) the Indemnifying Party admits that this indemnity fully covers
the claim or litigation, the Indemnifying Party shall be entitled to direct the
defense of any claim at its expense, but such defense shall be conducted by
legal counsel reasonably satisfactory to the Indemnified Party. An Indemnified
Party shall not make any settlement of any claim or litigation under this
Section 12 without the written consent of the Indemnifying Party.

SECTION 13. Termination of Agreement.

(a) This Agreement shall terminate upon the earliest of (i) the date as of which
Lender has notified Borrower in writing of its intention to terminate this
Agreement at any time after the entire principal amount of Convertible Notes
ceases to be outstanding and the Lender has settled all payments or deliveries
in respect of such Convertible Notes (as such settlement may be extended
pursuant to market disruption events or otherwise pursuant to the Indenture),
whether as a result of conversion, redemption, repurchase, cancellation, at
maturity or otherwise, (ii) the written agreement of Lender and Borrower to so
terminate, (iii) the termination of the underwriting agreement relating to the
Convertible Notes

 

15



--------------------------------------------------------------------------------

without issuance of the Convertible Notes or the failure of the initial offering
of the Convertible Notes to close, in each case pursuant to the terms of such
underwriting agreement and the Indenture, (iv) the occurrence of a Borrower
Default, at the option of the Lender, as set forth in Section 9(a) and (v) the
occurrence of a Lender Default, at the option of the Borrower, as set forth in
Section 9(b).

(b) Unless otherwise agreed in writing by Borrower and Lender, the provisions of
Section 12 shall survive the termination of this Agreement.

SECTION 14. Delegation.

Neither party shall delegate its obligations under this Agreement without the
prior written consent of the other party, and any attempt to delegate
obligations arising under this Agreement without such consent shall be void;
provided that notwithstanding the foregoing and anything to the contrary herein,
Borrower may designate any person to deliver Loaned Shares to Lender when due in
accordance with this Agreement and to otherwise perform Borrower’s obligations
in respect of this Agreement and any such designee may assume such obligations.
Borrower shall only be discharged of its obligations to Lender to the extent of
any such delivery or performance.

SECTION 15. Transfer and Assignment.

Neither party shall transfer or assign its rights or obligations under this
Agreement without the prior written consent of the other party, and any attempt
to transfer or assign any rights or obligations arising under this Agreement
without such consent shall be void; provided that notwithstanding the foregoing
and anything to the contrary herein, Borrower shall have the right to assign its
rights and obligations under this Agreement to any of its affiliates and be
released from all of its obligations under this Agreement so long as the
guarantee executed and delivered by Guarantor in accordance with Section 19 (or
a replacement guarantee in substantially the same form) shall remain in full
force and effect.

SECTION 16. Notices.

(a) All notices and other communications hereunder shall be in writing and shall
be deemed to have been duly given when received.

(b) All such notices and other communications shall be directed to the following
address:

 

  (i) If to Borrower or Borrowing Agent to:

Bear, Stearns & Co. Inc.

383 Madison Avenue

New York, NY 10179

 

16



--------------------------------------------------------------------------------

  (ii) If to Securities Intermediary to:

Bear, Stearns & Co. Inc.

383 Madison Avenue

New York, NY 10179

 

  (iii) If to Lender to:

Flotek Industries, Inc.

2930 West Sam Houston

Parkway North, Suite 300

Houston, Texas 77043

Attention: Lisa G. Meier

Facsimile: (713) 849-9911

(c) In the case of any party, at such other address as may be designated by
written notice to the other parties.

SECTION 17. Governing Law; Submission To Jurisdiction; Severability.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, but excluding any choice of law provisions that
would require the application of the laws of a jurisdiction other than New York.

(b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY SUCH COURT, SOLELY
FOR THE PURPOSE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT TO ENFORCE ITS
OBLIGATIONS HEREUNDER OR RELATING IN ANY WAY TO THIS AGREEMENT OR ANY LOAN
HEREUNDER AND (B) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT AND ANY RIGHT OF JURISDICTION ON ACCOUNT OF ITS PLACE OF
RESIDENCE OR DOMICILE.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT THAT IT MAY HAVE TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

17



--------------------------------------------------------------------------------

(d) To the extent permitted by law, the unenforceability or invalidity of any
provision or provisions of this Agreement shall not render any other provision
or provisions herein contained unenforceable or invalid.

SECTION 18. Counterparts. This Agreement may be executed in any number of
counterparts, and all such counterparts taken together shall be deemed to
constitute one and the same agreement.

SECTION 19. Parent Guarantee.

On or prior to the date of the transfer of Loaned Shares to the Borrower in a
Loan pursuant to this Agreement, Bear Stearns Companies Inc., a Delaware
corporation, will execute a parent guarantee in favor of the Lender
substantially in the form of Annex A hereto.

SECTION 20. Amendments.

No amendment or modification in respect of this Agreement shall be effective
unless it shall be in writing and signed by the parties hereto.

SECTION 21. Capacity of Borrowing Agent.

Borrowing Agent is acting in connection with this Agreement solely in its
capacity as Borrowing Agent for Lender and Borrower pursuant to instructions
from Borrower and Lender. Borrowing Agent shall have no responsibility or
personal liability to Lender or Borrower arising from any failure by Lender or
Borrower to pay or perform any obligations hereunder, or to monitor or enforce
compliance by Lender or Borrower with any obligation hereunder. Each of Lender
and Borrower agrees to proceed solely against the other to collect or recover
any securities or monies owing to it in connection with or as a result of this
Agreement. Borrowing Agent shall otherwise have no liability in respect of this
Agreement, except for its gross negligence or willful misconduct in performing
its duties as Borrowing Agent.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Share Lending
Agreement as of the date and year first above written.

 

FLOTEK INDUSTRIES, INC.

as Lender

   

BEAR, STEARNS INTERNATIONAL LIMITED

as Borrower

By:  

/s/ Jerry D. Dumas, Sr.

    By:  

/s/ Michael O’Donovan

Name:   Jerry D. Dumas, Sr.     Name:   Michael O’Donovan Title:   Chairman,
President and CEO     Title:   Authorized Signatory      

BEAR, STEARNS & CO. INC.

as Borrowing Agent

      By:  

/s/ Robert Aberman

      Name:   Robert Aberman       Title:   Senior Managing Director

 

19



--------------------------------------------------------------------------------

Annex A

Form of Parent’s Guarantee

 

20